MADDOX, Justice
(concurring specially)
I concur in the result reached that this cause should be reversed and remanded to the Circuit Court. As I read § 783 of Title 37, an aggrieved party may appeal from a decision by the Board of Adjustment by filing with the Board a written notice of appeal specifying the judgment or decision from which appeal is taken and once this notice is filed, as it was in this case, the cause is in the jurisdiction of the Circuit Court.
In my judgment, our statutes do not require that any petition or pleading be filed in the Circuit Court and I do not believe that the general rules of pleading set out in Article 3, Title 7, [§§ 212-217(1)] are applicable to appeals taken from judgments or decisions of Boards of Adjustment. A check of some of the original records of this Court involving appeals from decisions of Boards of Adjustment indicate that the general practice is that no additional pleadings are filed in the Circuit Court.
Since the trial is de novo, a settling of the issues could be required in the Circuit Court and I feel that the Legislature has granted authority to the Circuit Courts to make such requirements in Title 13, § 126, Code, which provides:
“The circuit court has authority:
* * * 6. To prescribe rules and regulations as to pleadings and practice, as to the time of filing and settling pleadings, and to make any orders, rules, and regulations, which must be spread on the minutes of the court, and to enforce the same, which may expedite the business of the court, when such orders, rules, or regulations are not contrary to the constitution and statutes of this state, or to the rules adopted by the supreme court. (1915, p. 608.)”